Exhibit 10.1
[logo.jpg]
 
 


April 8, 2008






The Texas A&M University System
200 Technology Way Suite 2043
College Station, Texas 77845


Dear Sir or Madam:


Reference is made to that certain Economic Development Agreement, dated July 15,
2005 (the “Agreement”), by and among the State of Texas, acting by and through
the Office of Economic Development and Tourism, a division within the Office of
the Governor (the “OOGEDT”), The Texas A&M University System (“TAMUS”) and
Lexicon Genetics Incorporated (now known as Lexicon Pharmaceuticals, Inc.,
“Lexicon”), collectively referred to as the “Parties.”  All capitalized terms
used and not otherwise defined herein shall have the meanings given to such
terms in the Agreement.
 
As we have discussed, the board of directors and members of The Texas Institute
for Genomic Medicine (“TIGM”) have determined that the interests promoted by the
Agreement would be best served by the dissolution of TIGM as a non-profit
corporation and its reconstitution as an institute within TAMUS.  TAMUS will
obtain all of the assets of the existing non-profit corporation, as provided in
its Articles of Incorporation, and will assume responsibility for all of its
contractual obligations, including all obligations of TIGM under the
Agreement.  In partial consideration for this change in status, the allocation
of responsibility between Lexicon and TAMUS for new Employment Positions under
the Agreement will be modified as described below.
 
TAMUS and Lexicon will remain responsible to the State for creating, in the
aggregate, at least Five Thousand (5,000) new Employment Positions in Texas by
December 31, 2015, and for maintaining such new Employment Positions in Texas
from December 31, 2015 to December 31, 2027, as is presently the case under the
Agreement, with each party’s obligation modified in accordance with this
letter.  TAMUS will remain responsible for 3,384 new jobs under the terms
described in the Agreement, and Lexicon will remain responsible for 1,616 new
jobs at Lexicon and its affiliates in which Lexicon has a 50% or higher
ownership interest.
 
 
 TAMUS and Lexicon have agreed, however, subject to consent of the OOGEDT as
indicated below, that (i) TAMUS will assume Lexicon’s obligation to create the
Employment Positions required to be created by Lexicon in Section 2.d of the
Agreement for the five-year period from 2007 through 2011, and (ii) Lexicon
shall be responsible for the Employment Positions as set out in the revised
schedule of Job Targets below for the years 2012 through 2016, and for
maintaining 1,616 Employment Positions for the years 2017 and 2018. TAMUS shall
only be required to maintain 3,384 Employment Positions for the years 2016, 2017
and 2018.



--------------------------------------------------------------------------------


The revised schedule of Job Targets in Section 2.d of the Agreement will be as
follows:


By End of Calendar Year
   
Aggregate Job Target
   
TAMUS Job Target
   
Lexicon Job Target

2007
   
198
   
198
   
0
 
2008
   
357
   
357
   
0
 
2009
   
581
   
581
   
0
 
2010
   
894
   
894
   
0
 
2011
   
1,345
   
1,345
   
0
 
2012
   
1,801
   
1,676
   
125
 
2013
   
2,562
   
2,353
   
209
 
2014
   
3,573
   
3,272
   
301
 
2015
   
5,000
   
4,598
   
402
 
2016
   
5,000
   
3,384
   
1,616
 



It is understood that the Job Targets for each year in the foregoing table
include the maintenance over the course of such year of the Employment Positions
in the preceding year’s Job Target, with the balance of such Job Target
representing new Employment Positions established by the end of the year.  It is
further understood that the number of Employment Positions to be maintained by
TAMUS and Lexicon, respectively, in years after 2016 represent the maintenance
of the contemplated number of Employment Positions over the course of such year.


In connection with the extension of Lexicon’s obligations through 2018 as
provided in this letter, Lexicon agrees to submit an Annual Compliance
Verification to OOGEDT not later than January 31 of each year through 2019 under
the terms set forth in Section 2.e of the Agreement.


TAMUS shall continue to be eligible to earn surplus job credits in the event it
maintains jobs in excess of 3,384 for the years 2016, 2017, and 2018.  As is
presently the case under the Agreement, Lexicon shall not be eligible to use any
surplus job credits of TAMUS to offset its Employment Position obligations, but
shall continue to be eligible to earn and use its own surplus job credits on the
terms set forth in the Agreement to the extent it creates or maintains jobs in
excess of the amounts indicated in this letter for any year through 2018. TAMUS
shall continue to be responsible for maintaining 5,000 Employment Positions for
the years 2019-2027.  In recognition of the foregoing modifications, the final
year of Lexicon’s Job Target commitment referenced in Section 3.b of the
Agreement will be 2018 rather than 2015.  Finally, in connection with the
reconstitution of TIGM within TAMUS, the reference to “TIGM members” in Section
3.b of the Agreement shall be changed to “institutions of higher education,
research institutes, companies or other entities within the State.”  However,
such institutions of higher education, research institutes, companies, or other
entities shall only be allowed to count for purposes of Section 3.b if
sufficient evidence is provided to the State, to the reasonable satisfaction of
the State, that the funding is related to research using materials obtained from
TIGM.


In addition to all other reporting obligations contained in the Agreement, TAMUS
shall, as part of its Annual Compliance Verification, report on the progress of
the original mission of TIGM, including activities associated with the TEF Award
and the use of the OmniBank II Library by other universities, researchers, and
private companies.



--------------------------------------------------------------------------------


The Parties agree that all of the terms and conditions of the Agreement shall
remain in full force and effect and shall continue to govern except to the
extent that they conflict with the terms of this amendment.  This letter
amendment is contingent upon the board of directors and members of TIGM voting
to dissolve TIGM in accordance with the organizational documents of TIGM and
Texas law not later than April 30, 2008.


Very truly yours,
   
Lexicon Pharmaceuticals, Inc.
       
By:
/s/ Arthur T. Sands
Name:
Arthur T. Sands
Title:
President and Chief Executive Officer







Acknowledged and agreed:
   
The Texas A&M University System
   
By:
/s/ Michael O. McKinney
Name:
Michael D. McKinney
Title:
Chancellor
Date:
April 14, 2008
       
State of Texas, Office of the Governor,
Economic Development and Tourism
   
By:
/s/ Brian C. Newby
Name:
Brian C. Newby
Title:
Chief of Staff
Date:
April 30, 2008


